  4:20-cv-03045-RGK-PRSE Doc # 13 Filed: 12/01/20 Page 1 of 1 - Page ID # 46




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KOLBY P. BEARDEN,

                     Plaintiff,                                4:20CV3045

       vs.
                                                            MEMORANDUM
BRADLY REIS, Lincoln Police Officer,                         AND ORDER

                     Defendant.


       On October 21, 2020, the court ordered Plaintiff to file an amended complaint
by November 20, 2020. (Filing 12.) The court warned Plaintiff that “[f]ailure to file an
amended complaint within the time specified by the court will result in the court
dismissing this case without further notice to Plaintiff.” (Filing 12 at CM/ECF p. 9.) To
date, Plaintiff has not filed an amended complaint or taken any other action in this case.

      IT IS THEREFORE ORDERED:

       1.     This case is dismissed without prejudice for failure to prosecute this matter
diligently and for failure to comply with this court’s orders; and

      2.     Judgment shall be entered by separate document.


       DATED this 1st day of December, 2020.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge
